IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-68,066-02


EX PARTE BEUNKA ADAMS





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 15057 IN THE 369TH JUDICIAL DISTRICT COURT

CHEROKEE COUNTY



Per Curiam.  

O R D E R


 This is a subsequent application for a writ of habeas corpus filed pursuant Texas Code
of Criminal Procedure, Article 11.071, Section 5. 
	On August 30, 2004, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Adams v. State, AP-75,023 (Tex. Crim.
App. June 27, 2007).  On August 31, 2006, applicant filed his initial application for a writ
of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte Adams, WR-68,066-01 (Tex. Crim. App. November 21, 2007). 
	We have reviewed the application and find that the allegations do not satisfy the
requirements of Article 11.071, Section 5.  Therefore, we dismiss this application as an abuse
of the writ.
	IT IS SO ORDERED THIS THE 29TH DAY OF APRIL, 2009.

Do Not Publish